Citation Nr: 1700922	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  14-27 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for prostate cancer.

2. Entitlement to service connection for erectile dysfunction (for the purpose of establishing entitlement to special monthly compensation for loss of use of a creative organ), including as secondary to prostate cancer.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1979 to August 1987.  This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2011 and March 2015 rating decisions by the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).  The June 2011 rating decision denied service connection for prostate cancer.  The March 2015 rating decision, in pertinent part, denied service connection for erectile dysfunction and entitlement to special monthly compensation based on loss of use.   


FINDINGS OF FACT

1. The Veteran's prostate cancer was not manifested in service or within a year following his discharge from active duty, and the preponderance of the evidence is against a finding that it is related to his service, to include as due to exposure to contaminated drinking water therein.

2. Erectile dysfunction (affecting use of a creative organ) was not manifested in, or shown to be related to service, or to have been caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1. Service connection for prostate cancer is not warranted.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2. Service connection for erectile dysfunction (for the purpose of establishing entitlement to special monthly compensation for loss of use of a creative organ) is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  By correspondence in February 2011, VA notified the Veteran of the information needed to substantiate and complete the claim of service connection for prostate cancer, to include notice of the information that he was responsible for providing, the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  By correspondence in March 2014, VA notified him of the information needed to substantiate and complete the claim of service connection for erectile dysfunction, including on a secondary basis, as well as the information that he was responsible for providing, the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and all pertinent postservice treatment records available have been secured.  The Agency of Original Jurisdiction (AOJ) arranged for a VA examination for prostate cancer in February 2015; the Board finds the examination report and opinion offered adequate for rating purposes.  The AOJ did not arrange for a VA examination specific to the erectile dysfunction claim.  Such examination is not needed because the record does not contain any evidence suggesting there may be a link between the Veteran's erectile dysfunction and his service.  He alleges such disability is secondary to his prostate cancer; given the determination herein that service connection for prostate cancer is not warranted, that theory of entitlement lacks legal merit.  Therefore, even the low threshold standard (as to when an examination is needed) endorsed by the U.S. Court of Appeals for Veterans Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4).  Accordingly, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of: a present disability (for which service connection is sought); incurrence or aggravation of a disease or injury in service; and a causal relationship between the claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Secondary service connection may be established for a disability that is proximately due to, or the result of, or aggravated by a service connected disease or injury.  Establishing secondary service connection requires evidence of: (1) A current disability (for which secondary service connection is sought); (2) an already service connected disability; and (3) that the current disability was either (a) caused or (b) aggravated by the service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995).

Certain chronic diseases (including malignant tumors) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for malignant tumors).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs).  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (last updated January 28, 2013).  In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  Benzene, vinyl chloride (VC), and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011) (citing the National Academy of Sciences ' (NAS)'s National Research Council (NRC)'s report, "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects.")  Until scientific evidence shows otherwise, it will be assumed by VA that any given Veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  Id., at p. 6.  Fourteen diseases have been placed into the category of limited/suggestive evidence of an association with the contaminating water-supply system at Camp Lejeune.  These fourteen diseases are: esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.  VA subsequently added non-Hodgkin's lymphoma to the list of diseases associated with exposure to contaminated water at Camp Lejeune.  In September 2016, based on the conclusions of scientific authorities, VA published a proposed regulation to establish a presumption of service connection for eight diseases associated with exposure to contaminated water at Camp Lejeune: adult leukemia, aplastic anemia/myelodysplastic syndromes, bladder cancer, kidney cancer, liver cancer, multiple myeloma, non-Hodgkin lymphoma, and Parkinson's disease.  See Diseases Associated With Exposure to Contaminants in the Water Supply at Camp Lejeune, 81 Fed. Reg. 62419 (proposed Sept. 9, 2016). 

The determination as to whether these requirements are met is based on analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background 

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran's service personnel records suggest he was stationed at Camp Lejeune from October 1979 to August 1983 and from November 1984 to December 1985.  His STRs are silent for complaints, treatment, or diagnoses related to prostate cancer and erectile dysfunction.

Private treatment records show prostate cancer was diagnosed in February 2009.  In March 2009, the Veteran denied having erectile dysfunction and separately stated his erectile function was good.  He underwent a robotic radical prostatectomy in May 2009.  Erectile dysfunction was subsequently diagnosed. 

The Veteran filed an informal claim of service connection for prostate cancer in September 2010.  In a January 2011 formal claim, he reported it was diagnosed in February 2009 and caused by exposure to toxic drinking water at Camp Lejeune. 

In a March 2011 statement, the Veteran reported that while stationed at Camp Lejeune he spent a lot of time in the field and drinking from the wells.  He asserted that there is a strong likelihood his exposure to the water caused his prostate cancer. 

On May 2011 VA examination, prostate cancer in biochemical remission with residuals, including erectile dysfunction, was diagnosed.  The examiner noted the Veteran was stationed at Camp Lejeune from October 1979 to August 1983 and from November 1984 to December 1985, that the prostate cancer was initially diagnosed when the Veteran was 47, and that the prostatectomy occurred in May 2009.  The Veteran reported he had experienced erectile dysfunction since his surgery, and the examiner opined it was as likely as not related to the surgery.  The examiner noted prostate cancer is a common malignancy among men, with no known cause and that risk factors include older age (50 and over), being African American, and a positive family history.  The examiner reviewed two articles, including the NAS report noted above regarding a possible association between contaminated water at Camp Lejeune and health outcomes, and opined it was "less likely" that the Veteran's prostate cancer is due to exposure to contaminated water at Camp Lejeune.  The examiner noted that the NAS article states there is "inadequate or insufficient evidence to determine whether an association exists" between the contaminated water and prostate cancer.  The other document reviewed, an Agency for Toxic Substances & Disease Registry, lists prostate cancer as a health outcome associated with working with TCE and PCE, but not to drinking water contaminated with the substances.  It states "the health problems seen in people who worked with TCE, PCE, benzene, and VC may not be seen in people who drank contaminated water." 

In a September 2011 letter, the Veteran's treating physician notes the Veteran's prostate cancer was diagnosed in early 2009 and that he reported being at Camp Lejeune from 1979 to 1987.  He opined the development of prostate cancer at a somewhat young age coupled with his exposure to toxins at Camp Lejeune "raises the possibility that the malignancy is due to his exposure," and stated an exact correlation would need to be determined by epidemiologic studies.  The physician explained the increased incidence of certain malignancies, particularly breast cancer, is well documented in men who were stationed at Camp Lejeune and noted a quick internet search showed the water was contaminated there from 1957 to 1987. 

In an April 2012 letter to the Veteran (received in May 2012), the same physician noted "it is impossible to place an actual probability on the chance that your exposure to toxins" caused your prostate cancer, but that he was "very comfortable saying that the chance that toxins from Camp Lejeune were as likely to cause your prostate cancer as Agent Orange is to have caused prostate [cancer] in men having exposure in Vietnam." 

In January 2014, the Veteran filed a claim for service connection for erectile dysfunction, to include as secondary to his prostate cancer. 

In a March 2014 substantive appeal, the Veteran noted the VA Compensation and Pension Service Training Letter 11-03 indicates that "many unanswered questions remain regarding the extent of base water contamination, the type and duration of exposure experienced by base personnel, and the likelihood that contaminant levels in the water supply were high enough to result in a particular disease" and requested be afforded the reasonable doubt be resolved in his favor.  

A March 2015 rating decision denied service connection for erectile dysfunction and special monthly compensation for loss of use of a creative organ.

In a June 2015 notice of disagreement, the Veteran's attorney asserted the erectile dysfunction is "clearly related" to his prostate cancer and subsequent prostatectomy.  

Analysis

Service connection for prostate cancer

The Veteran contends he has prostate cancer due to exposure to contaminated drinking water at Camp Lejeune.

It is not in dispute that the Veteran now has prostate cancer residuals.  His service personnel records show he served at Camp Lejeune from October 1979 to August 1983 and from November 1984 to December 1985.  Accordingly, his exposure to contaminated drinking water at Camp Lejeune is conceded.  The critical question remaining is whether there is competent evidence of a nexus between his service, to include his exposure to contaminated drinking water therein, and the prostate cancer.
There is no evidence, or allegation, that prostate cancer was manifested in service or in the first postservice year.  Prostate cancer was not diagnosed until 2009, more than 20 years after service.  Consequently, service connection on the basis that such disability became manifest in service and persisted or on a presumptive basis (for a malignant tumor as chronic disease under 38 U.S.C.A. § 1112) is not warranted.

What remains then is the question of whether, in the absence of a showing of onset in service and continuity since, the Veteran's prostate cancer may somehow otherwise be related to his remote service.

The record includes both medical evidence that tends to support the Veteran's claim and medical evidence that is against his claim.  The credibility and weight to be attached to medical opinions is within the providence of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

In the September 2011 letter, the Veteran's private physician, who is competent to provide medical opinions, opined the development of prostate cancer at a somewhat young age coupled with the Veteran's exposure to toxins at Camp Lejeune "raises the possibility" such disability is related to service.  However, the rationale pointing to an increased incidence of certain malignancies in men who served at Camp Lejeune cites to breast cancer (which is listed as a disease with limited/suggestive evidence of an association with the contaminated water-supply system at Camp Lejeune) and not to the prostate cancer for which service connection is sought herein (which is not).  This opinion is also stated in speculative terms, i.e. "raises the possibility [emphasis added]," and therefore, cannot be accorded any substantial probative value.  In April 2012, the same physician  stated he is "very comfortable saying that the chance that toxins from Camp Lejeune were as likely to cause your prostate cancer as Agent Orange is to have caused prostate [cancer] in men having exposure in Vietnam."  This opinion is conclusory and not is unaccompanied by rationale.  It does not address the May 2011 VA examiner's opinion (and the medical evidence cited therein) and does not cite to any supporting medical literature.  Notably, prostate cancer is also not or among the list of eight diseases associated with exposure to contaminated water at Camp Lejeune contained in VA's proposed presumptive service connection regulation.  Accordingly, that opinion likewise cannot be accorded any substantial probative value.

The May 2011 VA examiner, on the other hand, expressed familiarity with the entire record, opined the prostate cancer was less likely than not caused by the Veteran's exposure to contaminated water at Camp Lejeune, and provided a clear explanation of rationale.  [The Board notes it is clear the examiner provided a negative nexus opinion, i.e. "less likely than not," even though he or she simply wrote "less likely" based on the explanation of rationale.  The examiner's opinion that the erectile dysfunction is as "likely as not" related to surgery illustrates his or her understanding of the proper standard.]  The examiner explained that prostate cancer is a common malignancy among men with no known cause and that research does not suggest an association exists between prostate cancer and the contaminated drinking water at Camp Lejeune.  As the opinion reflects familiarity with the record, and includes rationale with citation to supporting factual data and scientific studies, the Board finds it is highly probative evidence in the matter.  Comparing the private provider's opinion with those by the VA examiner, the Board finds the VA examiner's opinion merits substantially more probative value than those by the private physician.  

The Board has considered the Veteran's own assertions that his prostate cancer is due to contaminated water exposure.  Because he is a layperson, he is not competent to opine regarding the etiology of his prostate cancer, as that is a medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  As explained above, the VA training letter he refers to in support of his claim does not support his contention that there is an association between the exposure to contaminated water and prostate cancer.  It indicates there is insufficient evidence to determine whether an association exists.  Accordingly, the Board concludes the preponderance of the evidence is against the claim of service connection for prostate cancer, and that the appeal in this matter must be denied.


Service connection for erectile dysfunction

The Veteran has a current diagnosis of erectile dysfunction.  However, it is neither shown, nor alleged, that erectile dysfunction was manifested in service.  In March 2009, he denied having erectile dysfunction and separately stated his erectile function was good.  Therefore, service connection for erectile dysfunction on the basis that it became manifest in service and persisted, is not warranted.  Notably, the Veteran's attorney asserted the erectile dysfunction is "clearly related" to his prostate cancer and subsequent prostatectomy.  The May 2011 VA examiner opined such disability was as likely as not related to the May 2009 surgery.  The Board finds that it is not in dispute that the Veteran's prostate cancer is the primary etiological factor for his development of erectile dysfunction.   A threshold legal requirement for substantiating a secondary service connection claim is that there must be an already service-connected disability which has caused or aggravated the disability for which secondary service connection is sought.  See 38 C.F.R. § 3.310.  The determination above denies service connection for prostate cancer, the disability which is alleged to have caused the erectile dysfunction.  Accordingly, a threshold legal requirement for establishing secondary service connection is not met; the claim of secondary service connection for erectile dysfunction lacks legal merit.  Hence, the appeal in the matter must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for prostate cancer is denied.

Service connection for erectile dysfunction, to include as secondary to prostate cancer, is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


